                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                            UNITED STATES DISTRICT COURT
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                             FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                  No.: 3:19-cv-00238-JWS
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                    Plaintiffs,

                                                                           v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce; JIM BALSIGER, Regional
                                                                     Administrator of National Marine
                                                                     Fisheries Service; NATIONAL
                                                                     MARINE FISHERIES SERVICE,

                                                                                                 Defendants.


                                                                        HILCORP ALASKA, LLC’S CORPORATE DISCLOSURE STATEMENT




                                                                    Case No. 3:19-cv-00238-JWS, Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Corporate Disclosure Statement
                                                                                                            1


                                                                            Case 3:19-cv-00238-SLG Document 19 Filed 09/18/19 Page 1 of 3
                                                                          Pursuant to Federal Rule of Civil Procedure 7.1, proposed Intervenor-Defendant

                                                                    Hilcorp Alaska, LLC states that it is not a publicly traded company and no publicly

                                                                    traded company owns an interest in Hilcorp Alaska, LLC.




                                                                     DATED: September 18, 2019.
                                                                                                             STOEL RIVES LLP

                                                                                                             By: /s/ Ryan P. Steen
                                                                                                                RYAN P. STEEN (Bar No. 0912084)
                                                                                                                JASON T. MORGAN (Bar No. 1602010)
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                                JAMES C. FELDMAN (Bar No. 1702003)
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                 Attorneys for Hilcorp Alaska, LLC
STOEL RIVES LLP




                                                                    Case No. 3:19-cv-00238-JWS, Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Corporate Disclosure Statement
                                                                                                            2


                                                                            Case 3:19-cv-00238-SLG Document 19 Filed 09/18/19 Page 2 of 3
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on September 18, 2019, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-JWS

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                    Julie Teel Simmonds - Email: jteelsimmonds@biologicaldiversity.org
                                                                    Kassia Siegel - Email: ksiegel@biologicaldiversity.org
                                                                    Kristen Monsell - Email: kmonsell@biologicaldiversity.org
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                /s/ Ryan P. Steen
                                                                                                                Ryan P. Steen
                                                                    103604804.1 0066502-00011
STOEL RIVES LLP




                                                                    Case No. 3:19-cv-00238-JWS, Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Certificate of Service - Corporate Disclosure Statement
                                                                                                                 3


                                                                                Case 3:19-cv-00238-SLG Document 19 Filed 09/18/19 Page 3 of 3
